Citation Nr: 0107561	
Decision Date: 03/14/01    Archive Date: 03/21/01

DOCKET NO.  99-16 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
service-connected post-traumatic mechanical low back pain, on 
appeal from the initial determination.

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.K. Barone, Associate Counsel



INTRODUCTION

The veteran had service with the Pennsylvania Army National 
Guard, apparently from November 1980 to January 1998, 
including a period of active duty training (ACDUTRA) in July 
1992.

This appeal arises from a September 1998 rating decision of 
the Pittsburgh, Pennsylvania, Regional Office (RO) which 
assigned a noncompensable evaluation for post-traumatic 
mechanical low back pain, after granting service connection 
for the same.  The notice of disagreement (NOD) was received 
in June 1999.  The RO issued the statement of the case in 
June 1999.  The veteran's substantive appeal was received in 
August 1999.  

On January 17, 2001, the veteran appeared and offered 
testimony before the undersigned in a hearing at the Board's 
offices in Washington D.C.  A transcript of that hearing is 
associated with the claims file.  The Board also observes 
that the veteran submitted additional medical records at his 
hearing.  These records have not been previously considered 
by the RO.  However, in an attached statement, the veteran 
waived review of the additional evidence by the RO and the 
issuance of a supplemental statement of the case.  Therefore, 
pursuant to 38 C.F.R. § 20.1304(c) (2000), the evidence need 
not be considered by the RO.


FINDING OF FACT

The veteran's post-traumatic mechanical back pain is 
reasonably shown to be productive of characteristic pain on 
motion; however, the veteran has not demonstrated that he 
suffers from muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in a standing position.

CONCLUSION OF LAW

The criteria for a 10 percent, but no greater, disability 
evaluation for post-traumatic mechanical low back pain have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); Pub. L. No. 
106-475, § 4, 114 Stat. 2096, 2096-99 (2000) (to be codified 
as amended at 38 U.S.C.A. §§ 5103, 5103A, 5107); 38 C.F.R. § 
3.321 and Part 4, including §§ 4.1, 4.2, 4.10, 4.25, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5292, 5293, 5295 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran made a service connection claim for herniated 
discs and a torn ligament in his lower back in March 1998.  
He indicated that he had sustained an injury to his lower 
back during training exercises in July 1992.  

The RO received the veteran's service medical records in 
March 1998.  A physician at Kimbrough Army Hospital at Ft. 
Meade saw him in August 1993.  The treatment notes indicate 
that the veteran was experiencing increased pain with long 
periods of standing, and had used a corset without 
significant relief.  A contemporaneous radiologic examination 
report from Kimbrough Army Hospital indicates a small central 
herniated disc with minimal attenuation of the anterior 
aspect of the thecal sac.  No spondylitic changes were 
identified.  The examiner indicated "small central herniated 
disk [sic] at L5-S1 level."  

The veteran was admitted to Walter Reed Army Medical Center 
in November 1994 for a two week course of treatment.  He gave 
a history of having fallen during a training accident in 
1992, and indicated that he had experienced a slow 
progression of pain since that time.  He revealed that he had 
been forced to cease some activities and decrease others 
secondary to the pain.  He stated that running and lengthy 
walking increased his pain.  He admitted occasional night 
pain and increased pain with sexual activity.  He described 
left greater than right buttock pain with 90 percent of it in 
the back and 10 percent in the buttocks region.  He denied 
weakness.  On physical examination, the he was found to have 
full range of motion with increased pain on extension and 
lateral bending.  He had no tenderness over the spinous 
processes or costovertebral angles.  X-rays showed somewhat 
coarse trabeculated appearance at the L5 vertebra.  Diagnosis 
was mechanical low back pain.  The veteran was seen by 
physical medicine during his hospitalization and instructed 
on functional rehabilitation of his low back.  The discharge 
summary states that his condition on discharge was 
"stable".  

Service documents of record indicate that the veteran was 
subject to a medical review board in August 1995, wherein he 
was found to be non-retainable due to his lower back 
condition.  The date and location of his injury were 
identified as "7 July 1992 at Ft. Pickett, VA" and the 
record indicates that the injury was suffered in the line of 
duty.  In a letter dated December 1996, the commanding 
officer of the veteran's unit indicated that he had seen the 
veteran "deal with" the pain of his lower back condition on 
a daily basis, but had never heard him complain or allow his 
injury to hinder his participation in the unit's mission. 

The veteran again sought medical care from Walter Reed Army 
Medical Center in July 1997.  He presented with lower back 
pain and indicated that it had its origin in July 1992.  He 
maintained that he had experienced no significant improvement 
overall, notwithstanding the use of Motrin and stabilization 
exercises.  He rated his pain at 2 out of 10 at the time of 
the examination, but said that it reached 8 out of 10 with 
prolonged standing or running.  

The RO ordered a VA examination to which the veteran 
submitted in May 1998.  The veteran provided a history 
indicating that his injury occurred during training exercises 
in 1992.  He stated that he was walking backwards, carrying a 
full pack, when he fell into a hole.  He indicated that he 
had been placed on a treatment regime of physiotherapy and 
extradural injections, but that those treatments provided no 
relief.  He further revealed that he had been seen at Walter 
Reed Army Medical Center, where he received further 
physiotherapy treatment.  The veteran presented with pain in 
his lower back, with occasional radiation into his left leg.  
The examiner noted that he was working as a truck driver.  On 
physical examination, the veteran stood straight and had no 
abnormal curvature of the spine.  No paravertebral tenderness 
or muscle spasm was found.  The veteran was able to flex to 
90 degrees, extend to 30 degrees, and bend laterally to 30 
degrees.  A negative straight leg raise was noted.  The 
examiner noted that motion did not appear to be 
uncomfortable, and that there was no loss of motion or muscle 
power.  The examiner's impression was post-traumatic lumbar 
radiculitis.

In September 1998, the RO granted service connection for 
post-traumatic mechanical low back pain.  It determined that 
a noncompensable rating was appropriate based on its finding 
that the veteran exhibited only slight subjective symptoms.  
It noted that a higher evaluation of 10 percent was not 
warranted because the evidence did not demonstrate that the 
veteran had experienced characteristic painful or limited 
motion. 

In his June 1999 NOD, the veteran contended that he had 
experienced pain since his injury.  He stated that the pain 
was at times "quite intense like a stabbing, breathtaking 
pain, other times not as severe but it is present and does 
prevent sleep at times."  He maintained that the level of 
pain he experienced was directly related to his physical 
activity, and that it affected all aspects of his life.  

The RO issued the SOC in June 1999.  The evidence considered 
in rendering its decision to deny the veteran's claim for 
service connection was discussed.  The RO recognized that the 
veteran had suffered an injury to his lower back in July 1992 
and had subsequently sought treatment.  It noted that an X-
ray of the lumbar spine in August 1993 indicated the 
possibility of a small central herniated disc at the L5-S1 
level.  It further noted that the VA examination of May 1998 
showed no abnormal curvature of the spine, no spine or 
paravertebral tenderness, and no muscle spasm.  There was 
good range of motion, and muscle power.  The RO pointed out 
that motion did not appear to create discomfort, and that X-
ray studies were normal.  

In his substantive appeal, the veteran maintained that his 
symptoms were worsening.  He stated that personnel at Walter 
Reed had indicated that his condition would worsen.  He noted 
that he continued his "civilian career" as a truck driver 
out of necessity.

In January 2001, the veteran was afforded a personal hearing 
before the Board.  He indicated that he was a truck driver, 
and that his job required that he be mobile.  He stated that 
his low back pain became more severe after being on his feet 
for the 3 to 4 hours per day required by his work.  He also 
stated that he had experienced loss of sleep and that he took 
occasional anti-inflammatories for his pain, but did not do 
so on a regular basis.  He said that he did not take time off 
work due to his back pain.  When asked about specific 
limitations, the veteran noted that he could bend over so 
long as he did so carefully and moved slowly.  He noted that 
quick bending movements caused pain, and that he had 
experienced occasional spasms.  As to pain extending into his 
lower extremities, the veteran stated that he had daily pain 
down the back of his thighs with more pain in the left than 
the right thigh.  He said that he avoided recreational 
activities such as fishing and hunting because they required 
too much time on his feet and resulted in low back pain.

In addition to his testimony, the veteran submitted 
additional medical evidence in support of his claim to the 
Board Member who presided over his hearing.  His submission 
included 1994 CT and bone scan reports that were included 
with his service medical records.  He also tendered an 
October 1999 MRI report from Metro Health Center of Erie.  
The report indicated minimal right paracentral disc 
protrusion with no significant neural compromise at L4-L5 and 
degenerative disc disease changes at L4-L5 and L5-S1.  As 
noted above, the veteran waived review of this evidence by 
the RO.

II. Analysis

The Board is satisfied that all relevant facts have been 
properly developed.  The Board finds that there is no 
indication, nor has it been contended, that there are 
relevant post-service medical records available that would 
support the veteran's claim and are not of record.  
Therefore, no further assistance to the veteran is required 
in order to comply with VA's duty to assist a claimant in 
developing evidence in conjunction with his claim, previously 
mandated by 38 U.S.C.A. § 5107(a) (West 1991), and currently 
embodied in the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5103 and 5103A).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that the medical reports be 
interpreted in light of the whole recorded history, and that 
each disability must be considered from the point of view of 
the veteran working or seeking work.  These requirements for 
evaluation of the complete medical history of the claimant's 
condition operate to protect claimants against adverse 
decisions based on a single, incomplete or inaccurate report, 
and to enable VA to make a more precise evaluation of the 
level of the disability and of any changes in the condition.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Moreover, VA 
has a duty to acknowledge and consider all regulations which 
are potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.

38 C.F.R. § 4.10 provides that the basis of disability 
evaluations is the ability of the body as a whole, or of the 
psyche, or of a system or organ of the body to function under 
the ordinary conditions of daily life, including employment.  
Whatever system is affected, evaluations are based upon lack 
of usefulness of these parts or systems, especially in self-
support.  The medical examiner must therefore furnish, in 
addition to the etiological, anatomical, pathological, 
laboratory, and prognostic data required for ordinary medical 
classification, a full description of the effects of 
disability upon the person's ordinary activity.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2000).  The veteran's service-
connected post-traumatic mechanical low back pain is 
currently evaluated as noncompensable under Diagnostic Code 
5295, for lumbosacral strain.  The regulations pertaining to 
rating musculoskeletal disabilities are set forth below:

Severe; with listing of whole spine to 
opposite side, with positive Goldthwait's 
sign, marked limitation
of forward bending in standing position, 
loss of 
lateral motion with osteo-arthritic 
changes, or 
narrowing or irregularity of joint space, 
or some 
of the above with abnormal mobility on 
forced
motion.....................................................40

With muscle spasm on extreme forward 
bending, 
loss of lateral spine motion, unilateral, 
in standing position....................................................20

With characteristic pain on 
motion.....................10

With slight subjective symptoms 
only..................0

38 C.F.R. § 4.71a, Diagnostic Code 5295 (2000).

It is recognized that disability of the musculoskeletal 
system is primarily the inability, due to damage or an 
infection in parts of the system, to perform the  normal 
working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Weakness is as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §4.40.  

38 C.F.R. § 4.45 provides that factors of disability of the 
joints reside in the reductions of their normal excursion of 
movements in different planes.  Consideration is to be given 
to the following conditions:  (a) less movement than normal; 
(b) more movement than normal; (c) weakened movement; (d) 
excess fatigability; (e) incoordination and impaired ability 
to execute skilled movements smoothly; and (f) pain on 
movement, swelling, deformity or atrophy of disuse, 
instability of station, disturbance of locomotion, and 
interference with sitting, standing or weightbearing.
 
In rendering a decision, the Board must account for the 
evidence which it finds to be persuasive and unpersuasive, 
and provide reasoned analysis for accepting or rejecting that 
which is submitted by and on behalf of the claimant.  See 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  For the Board to 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet.App. 518 (1996), 
citing Gilbert, at 54.  It is the task of the Board to assess 
the credibility and probative value of the evidence and 
render its decision.  See Evans v. West, 12 Vet.App. 22, 30 
(1998).  When there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); Pub. L. No. 106-475, § 4, 
114 Stat. 2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C.A. § 5107(b)); 38 C.F.R. §§ 3.102. 4.3.

The April 1998 VA medical examination detected no physical 
abnormalities and full range of motion.  The examiner 
indicated that motion did not appear to be uncomfortable, and 
that there was no loss of motion or muscle power.  X-rays 
were found to be normal.  The RO appears to have based its 
decision to assign a noncompensable rating on this 
examination.  

However, on a longitudinal review of the claims file, the 
Board finds that the veteran's symptoms meet the criteria for 
a 10 percent disability rating.  It is noted that the veteran 
was determined to be non-retainable by a medical examination 
board in August 1995.  His service records indicate that the 
reason for non-retention was the residual of an injury to his 
back in July 1992.  Medical records dating from August 1992 
to April 1998 indicate the veteran's consistent and repeated 
complaints of pain in his low back.  The veteran was 
hospitalized at Walter Reed Army Medical Center for two weeks 
in December 1994.  An examination report from that 
hospitalization shows that he had increased pain on extension 
and lateral bending. 

Further, the veteran's service medical records note low back 
pain that is worse with standing.  They indicate that the 
veteran has received little relief from drug and physical 
therapies.  He has maintained that he is in constant pain and 
that it worsens on standing.  He has asserted that the injury 
to his low back and his continuing symptomatology have 
limited him in his daily activities.  The pain caused by 
prolonged standing and walking, and the resultant limitation 
of the veteran's activities, is well documented.  Thus, the 
Board finds that the veteran has presented a claim in which 
there is an approximate balance of the evidence for and 
against a grant of a ten percent disability rating.  In such 
circumstances, the Board gives the benefit of the doubt to 
the veteran.

However, the symptoms attributable to the veteran's post-
traumatic mechanical low back pain simply are not productive 
of such impairment as to warrant a higher evaluation, which 
requires muscle spasm on extreme forward bending, and loss of 
lateral spine motion, unilateral, in a standing position.  38 
C.F.R. Part 4, § 4.7, Diagnostic Code 5295. In light of the 
evidence of record, the Board finds that the criterion of 
"characteristic pain on motion" more nearly approximates 
the degree of severity of the veteran's service-connected low 
back disorder, and the criteria for an evaluation in excess 
of 10 percent under Diagnostic Code 5295 are not met.  38 
C.F.R. Part 4, § 4.7, Diagnostic Code 5295.

The Board has also considered all other applicable diagnostic 
criteria and it is noted, in this regard, that an evaluation 
in excess of 10 percent is not shown to be appropriately 
assignable under any other diagnostic code.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. Part 4, Diagnostic Codes 
5292, 5293.  Diagnostic Code 5292 requires demonstration of 
moderate limitation of lumbar motion in order to warrant a 20 
percent disability rating.  The Board notes that the VA 
examination of April 1998 indicated no loss of range of 
motion.

The Board has taken into account pain as required under 38 
C.F.R. §§ 4.40 and 4.45, and the holding in DeLuca v. Brown, 
8 Vet.App. 202, 205 (1995).  In DeLuca v. Brown, the Court 
held that in evaluating a service-connected disability 
involving a joint, the Board erred in not adequately 
considering functional loss due to pain under 38 C.F.R. § 
4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  The Court determined that Diagnostic Codes 
pertaining to range of motion do not subsume 38 C.F.R. § 4.40 
and § 4.45, and that the rule against pyramiding set forth in 
38 C.F.R. § 4.14 does not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on 
use, including use during flare-ups.  Indeed, the current 10 
percent evaluation is based, in substantial part, on the 
veteran's complaints of pain on use.  See Spurgeon v. Brown, 
10 Vet. App. 194, 196 (1997).

With regard to intervertebral disc syndrome, Diagnostic Code 
5293 requires moderate recurring attacks of symptoms 
compatible with intervertebral disc syndrome for a 20 percent 
disability rating to be appropriate.  Review of the record 
reveals that the veteran does not exhibit this level and type 
of symptomatology.  The MRI report of October 1999 submitted 
by the veteran indicates no significant neural compromise.  
Thus, an evaluation in excess of 10 percent is not indicated 
under this diagnostic code.

The Board has also considered staged ratings, under Fenderson 
v. West, 12 Vet.App. 119 (1999), but concludes that they are 
not warranted as the veteran's post-traumatic mechanical low 
back pain is not shown to have been more than 10 percent at 
any time since service separation.

The preponderance of the evidence is against a rating in 
excess of 10 percent for post-traumatic mechanical low back 
pain.  The Board also finds that the evidence of record does 
not present such "an exceptional or unusual disability 
picture as to render impractical the application of the 
regular rating schedule standards."  38 C.F.R. § 3.321(b)(1) 
(2000).  In this regard, the veteran has stated that he had 
not taken time off work due to his low back pain.  There is 
no evidence that the veteran has been hospitalized on a 
regular basis.  Likewise there is no indication that the 
veteran's low back disorder has interfered with his 
employment.  Thus, application of the regular schedular 
standards is proper.  Accordingly, a 10 percent schedular 
evaluation is warranted.


ORDER

A 10 percent evaluation for service-connected post-traumatic 
low back pain is granted subject to the controlling 
regulations governing the award of monetary benefits.



		
D. C. Spickler
	Member, Board of Veterans' Appeals



 

